Citation Nr: 9900864	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  97-14 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy secondary to the service-connected anxiety 
neurosis or as a result of exposure to herbicides (Agent 
Orange).

2.  Entitlement to service connection for hypertension as 
secondary to the service-connected anxiety neurosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1969.

This appeal arose from a December 1996 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefits.  In January 1997, the RO issued a 
decision which continued to deny service connection for 
peripheral neuropathy.


FINDING OF FACT

The veteran has not been shown by competent medical evidence 
to suffer from either peripheral neuropathy or hypertension 
which can be related to his period of service.


CONCLUSION OF LAW

The veteran has failed to present evidence of well grounded 
claims for entitlement to service connection for peripheral 
neuropathy or hypertension.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107(a) (West 1991); 38 C.F.R. §§ 3.307, 3.309, 
3.309(e), 3.310(a) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the appellant has presented evidence of well grounded claims; 
that is, ones which are plausible.  If he has not presented 
well grounded claims, his appeal must fail and there is no 
duty to assist him further in the development of his claims 
because such additional development would be futile.  38 
U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  As will be explained below, it is found that 
his claims are not well grounded.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).  Service connection may also be granted for 
disabilities which are proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and cardiovascular disease, to include hypertension, 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).

According to 38 C.F.R. § 3.307(a)(6) (1998), the term 
herbicide agent means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the Vietnam era.  The 
diseases listed at 38 C.F.R. § 3.309(e) (1998) shall be 
service-connected if they manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within one year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval or air service.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following disease shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met even though there is no record of such 
disease: chloracne or other acneform disease consistent with 
chloracne; Hodgkins disease; multiple myeloma; Non-Hodgkins 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposis sarcoma, or 
mesothelioma).  The term soft-tissue sarcoma includes the 
following: adult fibrosarcoma; dermatofibrosarcoma 
protuberans; malignant fibrous histiocytoma; liposarcoma; 
leiomyosarcoma; epithelioid leiomyosarcoma (malignant 
leiomyoblastoma); rhabdomyosarcoma; ectomesenchymoma; 
angiosarcoma (hemangiosarcoma and lymphangiosarcoma); 
proliferating (systemic) angioendotheliomatosis; malignant 
glomus tumor; malignant hemangiopericytoma; synovial sarcoma 
(malignant synovioma); malignant giant cell tumor of the 
tendon sheath; malignant schwannoma, including malignant 
schwannoma with rhabdomyoblastic differentiation (malignant 
Triton tumor), glandular and epitheloid malignant 
schwannomas; malignant mesenchymoma; malignant granular cell 
tumor; alveolar soft part sarcoma; epithelioid sarcoma; clear 
cell sarcoma of the tendons and aponeuroses; extraskeletal 
Ewings sarcoma; congenital and infantile fibrosarcoma; and 
malignant ganglioneuroma.  38 C.F.R. § 3.309(e) (1998).

For the purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. § 3.309(e), Note 2 (1998).

The new regulations pertaining to Agent Orange exposure, 
expanded to include all herbicides used in Vietnam, now 
provide for a presumption of exposure to herbicide agents for 
veterans who served on active duty in Vietnam during the 
Vietnam era.  38 C.F.R. § 3.307(a)(6) (1994).  The veterans 
active duty included service in Vietnam during the Vietnam 
era.  Consequently, it is presumed that he was exposed to 
Agent Orange or other herbicide agents while in Vietnam.

FACTS

Peripheral neuropathy

A review of the veterans service medical records revealed no 
evidence of complaints of or treatment for peripheral 
neuropathy.  During the veterans period of hospitalization 
for anxiety in 1967, a review of his systems was within 
normal limits.  No reference was made to any neurological 
disorder.  The separation examination conducted in September 
1969 was normal.

VA examinations performed in November 1969 and January 1975 
contained no complaints of numbness in the feet.  The 
neurological examination conducted as part of the former 
examination was within normal limits; the latter examination 
noted that he had no somatic complaints.

The veteran was treated by VA on an outpatient basis between 
April and September 1996.  On April 3, he indicated that he 
had had decreased sensation in his feet for the past one to 
two years.  Pedal pulses were positive bilaterally.  The 
diagnosis was probable peripheral neuropathy.  An EMG was 
conducted, which was compatible with sensorimotor neuropathy.  
Whether this was inherited or acquired needed to be ruled 
out.  On June 11, he stated that his symptoms were worsening.  
In August, he denied any family history of neurological 
disorders.  The diagnosis was polyneuropathy.

In November 1996, the veteran was examined by VA.  He claimed 
that numbness had been present in his feet for two years, but 
that it had been worsening recently.  He said there was no 
tingling and he denied a history of diabetes mellitus.  He 
indicated that he had been exposed to Agent Orange for one 
day in Vietnam.  The objective examination noted that his 
cranial nerves were intact.  His patellar reflexes were 
absent even with reinforcement.  He displayed decreased 
sensation to touch, warmth and pain in the feet, although 
vibration sensation was intact.  The diagnosis was peripheral 
neuropathy in both feet, cause undetermined.  The examiner 
than commented that [t]here is no relationship between the 
anxiety neurosis and the peripheral neuropathy of both 
feet.


Hypertension

A review of the veterans service medical records revealed 
that they contained no mention of any complaints of or 
treatment for hypertension.  During a hospitalization for 
anxiety in 1967, it was noted that a review of his systems 
was within normal limits. His vital signs were normal.  At 
the time of his September 1969 separation examination, his 
blood pressure was 128/80.

During a VA examination performed in November 1969, his blood 
pressure was noted to be 110/60.  He referred to no somatic 
complaints during a January 1975 VA examination.

The veteran was treated by VA on an outpatient basis between 
April and September 1996.  On April 3, his blood pressure was 
184/118 on the left and 178/95 on the right.  He continued to 
be seen for elevated blood pressure readings throughout the 
remainder of his treatment.  He was placed on Atenolol.

The veteran was afforded a VA examination in November 1996.  
He indicated that he had occasional headaches which were 
relieved by aspirin.  He also said that he had been anxious 
for the last two months due to concern that he would lose his 
job.  The objective examination noted that his heart 
displayed no murmurs or thrills; the heart was not enlarged.  
A regular rate and rhythm was also present.  His blood 
pressure readings were:  160/98 (sitting); 150/78 (lying 
down); and 158/84 (standing).  He was noted to be taking 
Atenolol daily.  The diagnosis was essential hypertension, 
labile during the examination.  The examiner commented that 
the cause of essential hypertension is unknown in most cases.  
However, nervousness and anxiety tension can elevate blood 
pressure readings.


ANALYSIS

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).

In the instant case, the veteran has alleged that his 
bilateral peripheral neuropathy was either caused by his 
service-connected anxiety reaction or by exposure to Agent 
Orange.  Initially, it is noted that peripheral neuropathy 
has been diagnosed; thus, the Caluza element of the existence 
of a current disability has been established.  However, the 
evidence clearly shows that this disorder was not present is 
service.  The claim could still be well grounded if there 
were objective evidence linking his current disorder to 
either a service-connected disorder, or in this case, to 
exposure to Agent Orange.  The examiner rendered an opinion 
in November 1996 that there was no relationship between the 
veterans peripheral neuropathy and the service-connected 
anxiety neurosis.  Thus, service connection on a secondary 
basis cannot be granted.  Finally, it is noted that exposure 
to Agent Orange has been conceded, given his presence in 
Vietnam during the Vietnam era.  However, he has not 
presented any evidence that he suffers from a condition 
presumed to be related to such exposure under the provisions 
of 38 C.F.R. § 3.309(e) (1998).  This regulation provides for 
presumptive service connection for acute and subacute 
peripheral neuropathy, which is a transient condition that 
appears within weeks or months of exposure and resolves 
within two years of date of onset.  While the veteran has 
presented evidence that he experienced the onset of 
peripheral neuropathy in approximately 1994 or 1995, he has 
presented no evidence that he ever suffered from acute or 
subacute peripheral neuropathy as defined in 38 C.F.R. 
§ 3.309(e).  Therefore, service connection cannot be 
considered under the provisions of this regulation.

The veteran has also contended that he currently suffers from 
hypertension for which he stated he had been treated in 
service.  Therefore, he avers that there is a direct 
connection between this condition and his period of service.  
The objective evidence confirms that the veteran suffers from 
hypertension, thus satisfying the requirement of the 
existence of a current disability.  The service medical 
records contained no indication that he suffered from this 
disorder during service.  The blood pressure reading at the 
time of his separation from service was normal (128/80).  
Therefore, the element of Caluza that requires the presence 
of a disease or injury in service has not been established.  
The applicable regulations state, however, that service 
connection for hypertension may be presumed to have been 
incurred in service if it manifests to a compensable degree 
within one year of discharge.  The evidence of record 
included a VA examination performed in November 1969 which 
contained a normal blood pressure reading of 110/60.  Thus, 
there is no objective evidence that would tend to show that 
the onset of hypertension in service may be presumed.  
Finally, there is no objective evidence of a causal link 
between the veterans service-connected anxiety neurosis and 
the onset of hypertension several years after service.  While 
the VA examiner opined that nervousness and anxiety tension 
can elevate blood pressure, there was no opinion rendered 
that would tend to suggest that this veterans service-
connected anxiety neurosis resulted in a pathological 
increase in his underlying essential hypertension.

Therefore, it is found that the veteran has failed to present 
evidence of well grounded claims for service connection for 
either peripheral neuropathy or hypertension.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).

It is also found that there is no prejudice to the veteran in 
denying this claim as not well grounded, even though the RO 
decision was on the merits.  Edenfield v. Brown, 8 Vet. App. 
384 (1995).


ORDER

Service connection for peripheral neuropathy is denied.

Service connection for hypertension is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
